Citation Nr: 1523646	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as residuals of a physical altercation.

2.  Entitlement to service connection for vision problems, claimed as residuals of a physical altercation.

3.  Entitlement to service connection for a mood disorder, claimed as residuals of a physical altercation.

4.  Entitlement to service connection for posttraumatic stress disorder, also claimed as depression.

5.  Entitlement to an initial compensable rating for residuals of thoracic surgery. 


REPRESENTATION

Appellant represented by:	James G. Fousone, Attorney
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claim for service connection for residuals of a physical altercation was denied by the RO in August 1987.  The Veteran sought to reopen the claim and in a January 1999 decision, and the Board denied the Veteran's claim to reopen.  The Veteran submitted a new claim to reopen in September 2002, which the Board reopened in a March 2006 decision.  The claim was remanded for a medical examination and opinion.  A November 2006 Board decision remanded the claim for an addendum to the opinion and in a March 2008 decision, the Board denied the Veteran's claim for service connection.

The Veteran appealed to the Court of Appeals for Veterans Claims and in December 2008, the Court granted a joint motion for remand (JMR) to the Board.  Pursuant to the Court's remand, the Board remanded the claim for further medical development in an April 2010 decision.  The Board again denied the Veteran's claim in a May 2011 decision.  The Veteran again appealed to the Court and the Court granted a January 2012 JMR.  The Board remanded the claim again in August 2012 for additional development consistent with the January 2012 JMR.  

Regarding the issue of service connection for headaches, the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

The issues of entitlement to service connection for vision problems, a mood disorder, and posttraumatic stress disorder, also claimed as depression, and entitlement to an initial compensable rating for residuals of thoratic surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Currently diagnosed posttraumatic headaches are etiologically related to active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Posttraumatic Headaches

The Veteran contends that he currently experiences migraine headaches that were caused by a head injury in service.  Service treatment records confirm that he was attacked by a fellow service member during active duty service, and that he sustained a head injury.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the evidence is at least in equipoise on the question of whether the current headache condition is etiologically related to the physical attack in service.

A January 2003 VA treatment note discusses the Veteran's history of an in-service head injury and notes the Veteran's report of experiencing migraine headaches since the attack.  The note's author opines, "this patient seems to have posttraumatic migraine type headaches."

Another VA physician, Dr. M., authored a January 2003 statement in support of the Veteran's claim.  Dr. M. acknowledged that the Veteran's has experienced headaches since the in-service attack.  Dr. M. stated, "[the Veteran] has missed considerable amounts of work due to this problem.  When I first examined him for the problem, he had neck and trapezius tightness bilaterally but no focal neurologic signs.  My diagnosis was post-traumatic headaches, which had become more like common migraine headaches over the intervening years.  [The Veteran] has been tried on a number of different medications, getting only partial relief from Fioncet.  This is consistent with the fact that post-traumatic headaches, particularly longstanding ones, are resistant to treatment.  In my opinion, this patient is significantly disabled by this problem."

Dr. M. submitted another letter in August 2003, stating, "This letter is written to support [the Veteran's] claim that his recurrent chronic headaches have been caused by his injury he received during a fight, which occurred in the service.  I support this claim on the basis of the fact that [the Veteran] had rare, minor headaches prior to the injury he incurred in the service and that these were on the left side of his face and he has had persistent and at times incapacitating right sided headaches since.  These latter headaches have occurred generally on the same area on his body, especially the face.  The earlier, minor headaches were in the left side of his face and temple and were felt to be related to prior trauma, which he had incurred and resulted in a metal plate being put in his maxillary area.  The headaches stemming from the injury incurred in the military are usually starting slowly and build through the day.  They begin in the right temple area and sometimes move to the right and then to the back of his head.  They are consistent with posttraumatic or post-concussion headaches.  The Neurology Service of the Bay Pines VAMC shares the belief that these are post trauma or post-concussion headaches.  They have been quite resistant to treatment despite trials with various medications.  The headaches are disabling in that he misses work when he has one or has to leave work early because he cannot concentrate on the task at hand."

At an April 2006 VA examination, the assessment was chronic headaches, likely to be vascular or migraine headache.  The examiner opined that the headaches could not be related to the head trauma in service without the resorting to mere speculation.

Pursuant to the August 2012 Board remand, the Veteran was provided an October 2014 VA headaches examination.  The examiner reviewed the claims file and recorded the Veteran's statements regarding the history of his headaches.  As to his pre-service headaches, the Veteran reported getting "just a normal headache" every 4 to 5 months, treated with aspirin.  Following the in-service attack, he began getting more frequent and severe headaches.  He has tried treating the headaches with medication, but due to a stomach condition, he has not been able to take the medication.  The examiner opined that the current headaches are at least as likely as not related to the in-service attack.  The rationale was that, "based on the review of the [virtual claims file], VA treatment records, interview with Veteran, supporting letter from [Dr. M.], and [the Veteran's] ex-spouse, it is my opinion that Veteran's current headache is posttraumatic.  I arrived at this conclusion based on the document that during enlistment, Veteran was not on any medication for headache although by history he did sustain concussion in 1970 while in 8th grade.  Literature do support increase likelihood of posttraumatic headache after concussion up to 90% of persons who have symptoms from mild head injuries but in this instance there is no evidence of chronic headache in the STR from enlistment in 1982 until 1986 after his altercation."

The Board finds that the opinion of Dr. M. is probative, as it was based on an accurate factual background, and was based on the physician's knowledge of the Veteran's medical history and condition that was obtained during observation and treatment as the treating physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The opinion was well reasoned and was based on the physician's medical expertise.  Id.  Similarly, the October 2014 VA examiner related the current headache condition to the in-service assault, and clearly explained that the current headache condition was not related to any minor headaches experienced by the Veteran prior to the in-service assault.  The Board finds that the medical evidence supports that currently diagnosed headaches are directly related to the in-service physical assault.  See Combee, 34 F.3d at 1039.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for headaches is warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for headaches is granted.


REMAND

The Board finds that the issues of service connection for an eye condition and a mood disorder must be remanded again to obtain adequate examinations that comply with the directives of the August 2012 Board remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Regarding the eye condition, the October 2014 VA examiner was asked to provide an opinion as to whether an eye condition clearly and unmistakably pre-existed service, and if so, whether the pre-existing eye condition was not clearly and unmistakably aggravated by the in-service physical assault.  The October 2014 VA examiner instead opined that it is at least as likely as not that the eye condition pre-existed service, and it is less likely than not that the eye condition was aggravated by the in-service attack.  The Board cannot rely on this opinion because it does not use the correct legal standard.  To that end, the presumption of soundness can be overcome only when there is clear and unmistakable evidence that demonstrates that the injury or disease existed before acceptance into the military, and clear and unmistakable evidence that shows that the injury or disease was not aggravated by a veteran's service.  Clear and unmistakable is a high standard of obvious, manifest, and undebatable.  The Board again directs the examiner to consider the claim using the highest degree of medical certainty to determine whether the medical evidence shows that the Veteran's eye condition pre-existed service.  If the examiner finds that the eye condition pre-existed service, then the examiner must provide an opinion whether it is clear and unmistakable that the pre-existing eye injury was not aggravated during service.

The examiner was also instructed that, regarding the issue of whether the Veteran has a current eye condition, the entire period on appeal, from September 2002 through the present must be considered.  If the Veteran had an eye condition at any time during that period, the criteria for finding that there is a current disability is satisfied.  Contrary to the August 2014 remand directives, the examiner only addressed the Veteran's current symptoms in reaching the conclusion that the Veteran had no current eye disability.  On remand, the examiner must discuss whether an eye disability was shown at any time from September 2002.  Notably, a September 2002 VA treatment note shows that the Veteran complained of decreasing near vision.  He complained of eye pain in May 2004.  A December 2008 VA treatment note indicates that vision complaints may be due to headaches.  

Regarding the mood disorder, the October 2014 VA examiner relied in large part on a VA examination of August 2007 in reaching the conclusion that the Veteran's current mood disorder did not manifest until many years after service, and is not related to service.  The conclusions of the August 2007 VA examiner are assumed to be based upon a review of another veteran's mental health treatment records, which had been misfiled in the Veteran's claims file at the time of that VA examination.  This was the basis of the November 2008 JMR.  Thus, the August 2007 VA examination is of no probative value, and any reliance on that examination renders the October 2014 examination inadequate.  To the extent that the August 2007 examination appears to discuss symptoms or diagnoses related to the Veteran in this case, that evidence is to be disregarded entirely as its source cannot be confirmed.  On remand, the Veteran must be provided a new examination that does not consider or discuss the August 2007 VA examination.  

Additionally, the evidence of record suggests that the Veteran's current mood disorder may be secondary to his service-connected disabilities, including his headache condition, which the Board has granted above.  To that end, an October 2003 VA mental health note shows that the Veteran stated that "his mood fluctuates from irritability to being sad and feeling helpless" due to his service-connected ulcer and headache conditions.  A March 2004 notes shows that he "feels angry because he hurts physically."  Thus, the examiner on remand should also discuss whether the current mood disorder can be related to the Veteran's service-connected disabilities.  

An August 2012 rating decision granted service connection for residuals of thoracic surgery and assigned a noncompensable rating evaluation, and denied service connection for posttraumatic stress disorder, also claimed as depression.  In August 2013, the Veteran submitted a notice of disagreement as to those issues.  He was not provided a statement of the case with regard to his August 2013 notice of disagreement.  Because the Veteran has filed a notice of disagreement with regard to the above issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).

The Board notes that the mood disorder on appeal here may be related to or have overlapping symptoms with the claimed PTSD and depression at issue in the August 2012 rating decision.  Thus, the AOJ is instructed to complete all necessary development on the mood disorder at issue here prior to issuing the requested statement of the case on the issue of service connection for PTSD and depression.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA eye examination.  The examiner is requested to provide the following information:

a.)  Provide an opinion as to whether it is clear and unmistakable that the Veteran's eye condition, including installation of a metal plate in the left maxillary area pre-existed service.

b.)  If an eye condition pre-existed service, provide an opinion as to whether it is clear and unmistakable that the pre-existing injury was not aggravated (permanently increased in severity beyond the natural progress of the disability) during the Veteran's service.

c.)  Describe the nature and extent of any claimed residuals of the December 1986 assault related to the eyes.  In determining whether there are any residuals related to the eyes, the examiner is instructed to consider the period of time from September 2002 to the present.  Specifically, the examiner is asked to consider and discuss the September 2002 VA treatment note in which the Veteran complained of decreasing near vision; the May 2004 complaints of eye pain; and the December 2008 VA treatment note indicating that vision complaints may be due to headaches.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Arrange for the Veteran to undergo a VA psychiatric examination.  The examiner is requested to:

a.)  Indicate all psychiatric disabilities currently shown, and;

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric condition had its onset in service or is otherwise related to service.

c.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric condition was caused or aggravated by the Veteran's service-connected disabilities.

The examiner should comment on the October 2003 and March 2004 VA treatment notes that indicate that the Veteran is angry and depressed due to his service-connected ulcer and headache conditions.  

The examiner is specifically instructed that the August 2007 VA psychiatric examination is of no probative value.  The examiner must not discuss, consider, or rely in any way on the conclusions or evidence discussed in that examination.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Then, provide the Veteran and his representative with a statement of the case regarding the issues of service connection for posttraumatic stress disorder, also claimed as depression, and entitlement to a higher initial rating for residuals of thoratic surgery.

4.  Thereafter, adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


